Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claims 1 and 9:
“
decode the MIMO signal, based on at least part of a parity check matrix to determine first low density parity check (LDPC) information bits corresponding to a first layer signal of the MIMO signal,
identify a first LDPC syndrome value based on the first LDPC information bits,
in case that the first LDPC syndrome value is 0 and CRC detection for the first LDPC information bits is successful, determine second parity bits based on the first LDPC information bits and first parity bits,
determine a part of the first LDPC information bits,
determine at least part of the first parity bits and the second parity bits, and
determine a second layer signal of the MIMO signal to determine second LDPC information bits corresponding to the second layer signal,
wherein the second layer signal is determined by removing a signal corresponding to the part of the first LDPC information bits and the at least part of the first parity bits and the second parity bits from the MIMO signal.
”
The prior art(s) cited by the Examiner and/or the Applicant fails, singularly or in
 combination, to teach or suggest the following limitations indicated in independent claim 17:
“
“
decode the LDM signal, based on at least part of a parity check matrix to determine first low density parity check (LDPC) information bits, first parity bits, and second parity bits corresponding to a first layer signal,
determine an LDPC syndrome corresponding to the determined first LDPC information bits, first parity bits, and second parity bits,
determine modified second parity bits, based on the determined second parity bits and the determined LDPC syndrome,
determine a second layer signal by removing a signal corresponding to the determined first LDPC information bits, the first parity bits, and the modified second parity bits from the LDM signal, and
decode the second layer signal to determine second LDPC information bits corresponding to the second layer signal,
wherein the second parity bits correspond to at least part of degree-1 columns in the parity check matrix.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632